Citation Nr: 0818073	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  04-21 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) for the time period 
from May 3, 2001, through November 25, 2004.  

2.  Entitlement to an initial rating in excess of 70 for PTSD 
for the time period beginning on November 26, 2004.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to March 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In December 2006, the Board remanded the claim for additional 
evidentiary development.  The claim has now been returned for 
further appellate consideration.  

As explained below, the matter must be returned to the RO for 
due process reasons.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time the case was previously before the Board, 
appellant was represented by the Disabled American Veterans.  
Review of the claims folder reveals that the appellant had 
previously been represented by the State organization noted 
on the front page of this document.

The case came to the Board, post remand, and was 
administratively referred to the DAV for a written 
presentation.  While the case was at that organization, or 
was in transit thereto, it appeals a new document associated 
with the claims folder reappoints the State organization on 
the front of this document as the representative.  That 
organization has not had an opportunity to review the 
evidence on file as to these issues as part of the current 
appeal.  As such, the matter must be remanded in order that 
the opportunity for a written presentation is afforded to the 
representative.  For the Board to proceed at this point would 
violate appellant's due process rights.  


Accordingly, the case is REMANDED for the following action:

The RO/AMC should forward the claims files 
to the representative in order that a 
written presentation may be made on the 
issues under appeal if the representative 
so desires.  If there is no desire to make 
a written presentation, that should be 
documented.  Thereafter, the case should 
be returned to the Board in accordance 
with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



